The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawing is objected to under 37 CFR 1.83(a). The drawing(s) must show every feature of the invention specified in the claims. Therefore, the guiding slope (claim 2), anti-skid patterns (claim 3), braking device (claim 7), roof structure (claim 8) and standby hydraulic assembly (claim 10) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: par. [0021] states that the front end of the hydraulic cylinder 12 is connected to the middle of the front connecting rod 14 at rotary seat 10. However, this is inconsistent with what the drawing figure shows; i.e., hydraulic cylinder 12 is connected to the middle of the intermediate connecting rod 13. Correction/clarification of this inconsistency is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. As similarly noted above in par. 3, the recitation in claim 1 that “the front end of the hydraulic cylinder is connected with the middle part of the front connecting rod through a rotary drive seat” (emphasis added) is inconsistent with the arrangement of these elements as shown in Fig. 1, which shows that the hydraulic cylinder is actually connected to the middle of the intermediate connecting rod 13. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the examiner notes a general lack of antecedent basis is prevalent throughout the claims. Not every instance thereof will be explicitly pointed out, but examples include: the rear part, the two sides, the inside, the outside, the rear end, the front end, the middle part, the upper part, the lower part, the roof, the top, the roller, the rear.
Claim 1, line 1, the term “convenient” is vague and subjective, and gives no apparent patentably meaningful limitation to the claim.
Also in claim 1, line 1, --truck-- should apparently be inserted after “pick-up” (as well as elsewhere throughout the claims; also note that “pick-up” and “pickup” should be recited consistently).
Still further in claim 1, line 1, it is not clear what is meant by the term “hand-lifting pump”.
Claim 1, line 2, it is not clear what is meant by “fixed … through bolts”.
Claim 1, lines 4-5, in addition to the lack of antecedent basis noted above, it is also unclear what is meant by “from the inside to the outside”.
Claim 8, it is not clear what, if any, patentable limitation the recitation “the cargo box has a roof structure or a roofless structure” imparts to the claim. If something has a roof structure, then it inherently does not have a roofless structure, and if something has a roofless structure, then it inherently does not have a roof structure. Thus, the claim appears to encompass every possible permutation of whether a roof is present or not, and as such is not seen as further limiting the claim from it depends.
Claim 10, it is not clear what is meant by “there is an available hydraulic assembly and a standby hydraulic assembly”. It is noted that only a single “hydraulic assembly” 11 is shown in the drawings.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-8 and 10, as best understood in light of the rejections under 35 U.S.C. 112(a) and (b) in pars. 5 and 7 above, are rejected under 35 U.S.C. 103 as being unpatentable over Neely, Jr. et al (US 3,587,883) in view of Warrington (US 5,419,497), Whitman (US 4,410,045) and Macarron et al (ES 2,308,950).
Neely shows a lifting apparatus mounted to the rear portion of a truck, wherein each of the two sides of the apparatus is provided with a rear support seat 60, an intermediate support seat 29 and a front hinged seat 30 “from the inside to the outside”, as broadly and indefinitely claimed; the rear support seat is hinged with the rear end of a hydraulic cylinder 32; the intermediate support seat is hinged with the rear end of an intermediate connecting rod 40 (part of 27R; see Fig. 5); the front hinged seat is hinged with the rear end of a front connecting rod 40 (part of 28R; Fig. 5); the front end of the hydraulic cylinder is connected with the middle part of the front connecting rod through a rotary drive seat 61; the front end of the front connecting rod and the front end of the intermediate connecting rod are correspondingly hinged with the upper part of a front vertical rod 42 (of 28R) and the upper part of a rear vertical rod 42 (of 27R); and the lower part of the front vertical rod and the lower part of the rear vertical rod are fixedly connected with the middle part and the rear part of a lifting support plate 25 (Fig. 5).
Neely does not show that the apparatus is a fire fighting unit, comprising a pick-up (truck) and a hand-lifting pump supported on an electric barrow, wherein a lifting base fixed onto a cargo floor through bolts is provided in a cargo box at the rear part of the pick-up (truck), wherein the components of the lifting apparatus are provided on the lifting base, wherein the electric barrow is provided on the lifting support plate, and the hydraulic cylinder is connected with a hydraulic assembly provided in the cargo box or on the lifting base.
Warrington discloses a portable pumping station used for fire-fighting purposes, comprises a “hand-lifting pump” 100, as broadly and indefinitely claimed, supported on an “electric barrow” 10, as broadly claimed (noting that prime mover 90 of the pump may be an electric motor), wherein the pumping station may be transported to a remote location by a vehicle (col. 3:46-54).
Whitman shows a pick-up truck converted for use as a fire-fighting vehicle by mounting components of the apparatus on a base 26 which is bolted to the floor 20 of the cargo box 22 of the truck.
Macarron discloses a pick-up truck 7 with a lifting apparatus 1 mounted in the cargo box 6 thereof, including a lifting platform 2 on which is provided a small wheeled dolly 8 to be moved between the cargo box and the ground through the use of hydraulic cylinders 5 powered by a hydraulic assembly (not shown) which is attached to the truck. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Neely by utilizing the lifting device thereof as a fire-fighting unit on a pick-up truck, wherein the object to be lifted between the ground and the truck bed was a hand-lifting pump supported on an electric barrow, wherein a lifting base bolted onto a cargo floor was provided in a cargo box at the rear part of the pick-up truck, wherein the components of the lifting apparatus were provided on the lifting base, wherein the electric barrow was provided on the lifting support plate, and the hydraulic cylinder was connected with a hydraulic assembly provided in the cargo box or on the lifting base, as collectively suggested by Warrington, Whitman and Macarron, to enable the apparatus to be used as an effective fire-fighting vehicle utilizing well known and art recognized features which would have neither required undo experimentation nor produced unexpected results to have incorporated into the apparatus of Neely.
Re claim 3, while Neely as modified does not specifically show the lifting support plate to be provided with anti-skid patterns, the examiner takes Official Notice that the general provision of anti-skid material on moving surfaces on which an article is carried is well-known in the art for reducing slippage, and as such the further modification of Neely to include such a feature would have been an obvious design expediency for that reason.
Re claim 6, Whitman further discloses that a fire hose box 74 (Fig. 5) is provided in the cargo box. This feature would obviously be included in the apparatus of Neely when modified in the manner above.
Re claim 7, the provision of a braking device for the roller (i.e., wheels) of the electric barrow would have been a further design expediency for increased safety, as it is generally well known in the art to provide hand carts/dollies with brakes to prevent runaways.
Re clam 8, to whatever extent the limitation may be given patentable weight, the cargo box is considered to have one of a roof structure or a roofless structure.
Re claim 10, to whatever extent the limitation may be given patentable weight, the provision of a “standby” hydraulic assembly would have been a further obvious design expediency for redundancy in the event of failure of the “available” hydraulic assembly, as the general provision of a back-up or auxiliary power system is well known in the art for such a purpose.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Neely, Jr. et al in view of Warrington, Whitman and Macarron et al, as applied to claim 1 above, and further in view of Tornheim (US 3,666,123).
Neely as modified does not show the lifting support plate to be provided with a guiding slope or an arc-shaped groove corresponding to the roller of the electric barrow.
Tornheim shows a generally similar truck-mounted lifting apparatus wherein a lifting support plate 26 is provided with a guiding slope 30 and an arc-shaped groove 32 corresponding to the wheels 33 of a vehicle carried thereon (Fig. 1 and col. 2:64-69). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Neely by providing the lifting support plate with a guiding slope and an arc-shaped groove corresponding to the roller of the electric barrow, as taught by Tornheim, to better accommodate movement of the barrow into place on the lifting plate.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Neely, Jr. et al in view of Warrington, Whitman and Macarron et al, as applied to claim 1 above, and further in view of Forsyth (US 4,593,855).
Neely as modified does not show a fire warning light or water suction hose rack provided on the pick-up truck. The examiner notes that Whitman discloses various lights including at least 66 and 106, but it is not clear if these are “fire warning” lights.
Forsyth shows a generally similar fire-fighting pick-up truck which is provided with a fire warning light 57 and a water suction hose rack (note col. 4:47-49: “feed line 25 may be utilized for drafting water from ponds … or other available water sources”, and as such the structure for mounting the feed line to the truck is considered to be a “water suction hose rack”, absent any specific structural limitations of the term.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Neely by providing a fire warning light and a water suction hose rack on the pick-up truck, as taught by Forsyth, to improve the overall operation of the apparatus as an effective fire-fighting vehicle.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malmstrom shows a vehicle lifting arrangement generally similar to that of Neely. Peabody, Triplett and McLoughlin show vehicle-mounted portable fire-fighting modules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

5/09/22